Citation Nr: 1004436	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-18 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision by the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for low back disorder.  The Veteran 
initiated an appeal of the denial of that issue through a 
May 2006 notice of disagreement (NOD).

In the April 2006 rating decision, the RO also denied 
reopening of previously denied claims for service connection 
for disorders of the right knee and right ankle.  In the May 
2006 NOD, the Veteran did not express disagreement with 
respect to the right knee and right ankle issues, and no 
timely NOD has been submitted with respect to those issues.  
Thus, the appeal is limited to the issue listed on the cover 
page.  The Board notes that the Veteran has subsequently 
mentioned his right knee and right ankle conditions.  If he 
wants to file a claim for those disorders, he should do so 
with specificity at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has a chronic low back disorder 
that began during service.  His service treatment records 
show that he received treatment in 1981 for low back pain.  
Recent medical records indicate that the Veteran has low 
back arthritis and disc disease.  In 2005, he was in a motor 
vehicle accident, and sustained musculoskeletal injuries.  
The assembled evidence does not include any clear medical 
evidence or opinion regarding the likelihood that the 
Veteran's current low back disorders are related to the 
symptoms noted during service or otherwise related to 
service.  Thus, remand is necessary to schedule a VA medical 
examination with claims file review in order to obtain an 
opinion as to whether there is a relationship between the 
current low back disorders and service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In December 2009, the Veteran had a Travel Board hearing at 
the RO before the undersigned Veterans Law Judge.  He 
reported that in the year or so following his separation 
from service, he received treatment for low back problems at 
VA and private facilities.  He identified the source of his 
VA treatment as the VA Medical Center (VAMC) in Dublin, 
Georgia.  The Veteran's claims file contains records of 
treatment of the Veteran at that facility, but does not 
contain any treatment records from the years immediately 
following the Veteran's service.  On remand, VA should seek 
records of treatment of the Veteran at that facility from 
1984 to 2005.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and 
evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Corrective 
notice should be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran corrective VCAA 
notice that includes an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, in 
accordance with the Court's decision in 
Dingess, supra.

2.  Ask the Veteran to provide the name and 
address of the private physician who 
treated him shortly after he was discharged 
from service in 1984.  After securing the 
necessary release, the records should be 
requested.

3.  Request records of all outpatient and 
inpatient treatment of the Veteran at the 
VA Medical Center in Dublin, Georgia, from 
1984 to 2005.  If records from that entire 
period are not available, note in the 
claims file the period for which records 
could not be obtained, and advise the 
Veteran of such.

4.  Schedule the Veteran for a VA 
orthopedic examination to address the 
likely etiology of any current low back 
disability.  The claims file must be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  After examining the Veteran 
and reviewing the claims file, the 
examiner should provide diagnoses for any 
current low back disorders identified.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that any current low back 
disorder arose during service or is 
otherwise causally related to service.  

5.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
Veteran an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


